DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claim 29 line 1, after “A user device” insert for providing an input suggestion for the user.
Allowable Subject Matter
Claims 21-40 now renumbered 1-20 are allowable over the prior art of record.

The following is an examiner’s statement of reasons for allowance: the present invention is directed to the field of communication devices and systems and, more particularly, methods, devices and systems for providing input suggestions. The closest prior art disclose similar methodology. However, the closest prior art of record failed to show “providing an input suggestion for a user, comprising: receiving one or more words input by the user in a body of an electronic message; incorporating the input suggestion into the electronic message based on whether the user indicates acceptance of the input suggestion, wherein the input suggestion suggests one or more changes to the one or more words input by the user; and sending, to a user device associated with an intended recipient, the one or more words input by the user and the electronic message that incorporates the input suggestion”. These claimed features being present in the independent claims 21, 29, 36 and in conjunction with all the other claimed features render claims 21, 29 and 36 allowable over the prior art of record.

As per claims 22-28, 30-35 and 37-40, these claims are at least allowable over the prior art of record for their dependencies, directly or indirectly, on the allowable claims 21, 29, 36. Therefore, they are allowable for the same reason set forth in paragraph above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ COBY whose telephone number is (571)272-4017.  The examiner can normally be reached on Monday-Thursday 7AM-5:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 571 270-3037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRANTZ COBY/Primary Examiner, Art Unit 2454                                                                                                                                                                                                        February 23, 2021